Citation Nr: 1637005	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  02-20 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for degenerative joint disease of the bilateral hips. 


REPRESENTATION

Appellant represented by:	Larry Knopf, Attorney


ATTORNEY FOR THE BOARD

Stephen LoGerfo, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army from August 1978 until December 1991. He received the Army Achievement Medal, Good Conduct Medal, Army of Occupation Medal and National Defense Service Medal. 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

This claim was remanded in August 2004, December 2006, May 2009 and March 2012 for further development. There has been substantial compliance with remand directives. 


FINDING OF FACT

The weight of the evidence is against finding a nexus between the Veteran's reports of joint pain in service and his current bilateral hip arthritis disability. 


CONCLUSION OF LAW

The criteria for service connection for a bilateral hip disability, to include osteoarthritis, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran experiences a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service alone is not enough; there must be current disability resulting from that injury.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Veteran satisfies element (1) because he has a current disability. The Veteran was diagnosed with severe degenerative arthritis in both of his hips in December 2000 and this was confirmed by x-ray. The Veteran had a total right hip replacement in 2002 and currently has severe arthritis in both hips. 

In terms of element (2), in-service incurrence or injury, the Veteran reported that he has put on a limited activity profile due to his hip condition. The Veteran reported that he had no specific injury to his hips but they both just wore out and that he was on a profile the last two years of his service where he could walk at his own speed and did not have to march or jog. This allegation is, unfortunately, not confirmed by his service records.  The lack of contemporaneous evidence to corroborate the Veteran's claims makes it difficult for the Board to find the reports of in-service incurrence of hip pain to be credible, particularly where other conditions were in fact noted.  

The Veteran also submitted several buddy statements. The Veteran's friend from the Army, J.G. submitted a buddy statement in December 2003 where he indicated he remembered the Veteran's complaints during service and that he was on a profile and only had to walk while everyone else in physical training ran. The Veteran's sister, D.C., reported that before the military the Veteran was an all-around athlete but when he was discharged he always complained about his hips and legs. Unfortunately, these reports are not supported by either evidence of a physical profile or any in-service complaints of hip pain. Nor do they have the medical expertise to diagnose a hip disability or to link a current hip disability to the Veteran's active military service.  

A review of the service treatment records does not show that the Veteran reported any problems to his hip nor do they show he was put on a profile for a hip injury. At his January 1991 separation examination, he also indicated that his knees hurt when he first gets up in the morning. He did not report any complaints of hip problems. In March 1991, the Veteran also did not note hip pain during his pre-operative and post-operative clinical appointments for a hernia. 

The Board notes that there is no supporting evidence of incurrence of hip pain or arthritis in service or within a year of service. Moreover, the complaints of hip pain and the initial x-ray were 10 years after service.  Therefore, the weight of the evidence is against finding that element (2) of service connection 

Even if element (2) was satisfied, the weight of the evidence is against finding a nexus between service and the Veteran's current disability. The March 2015 VA examiner opined that the course and prognosis for hip arthritis is variable and it is not possible to ascertain a reasonable time and progression for the disease without resorting to speculation. 

Presumptive service connection for arthritis as a "chronic disease" is not warranted as there is no documentation of hip pain in service or x-ray evidence of arthritis within a year of the Veteran's discharge.  As for a continuity of symptomatology between the arthritis and service, hip pain was not noted during this period of service, and characteristic manifestations of the disease processes were not identified.  Accordingly, § 3.303(b) is not applicable.  See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).    

II. Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  Here, the Veteran was provided with the relevant notice and information in letters dated September 2005, April 2006, October 2008 and January 2010 prior to the initial adjudication of his claim.  He has not alleged any notice deficiency during the adjudication of his claim.

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, SSA records and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's degenerative arthritis of the hips.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.


ORDER

Entitlement to service connection for bilateral degenerative joint disease of the hips is denied. 


____________________________________________
M. Tenner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


